         Case 1:17-cv-03477-CCB Document 75 Filed 07/12/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

DARIUS KIMBROUGH,
                                                       Case No. 17-3477 CCB
                           Plaintiff,
V.

TYLER SENTZ, et al.,

                            Defendants.
---------------------------------------------------x

                MOTION FOR SUBSTITUTION OF PARTY
                   PURSUANT TO F.R.C.P. 25(a)(1)


       NOW COMES the The Law Office of Keith Altman and respectfully

submits to this Court, pursuant to Federal Rule of Civil Procedure

25(a)(1), this Motion for Substitution of Party regarding Plaintiff Darius

Kimbrough, now deceased. In support of this motion, Plaintiff’s attorney

offers the following:

           1. Plaintiff Darius Kimbrough died on or about November 11,

               2020. He died intestate.

           2. Federal Rule of Civil Procedure 25(a)(1) states:

               “If a party dies and the claim is not extinguished, the court
               may order substitution of the proper party. (…)”
Case 1:17-cv-03477-CCB Document 75 Filed 07/12/21 Page 2 of 3



 3. Katrina Davis is the surviving mother of Darius Kimbrough.

    She is in the process of filing an estate proceeding in her son’s

    name and will ask the probate court to name her as the

    estate’s representative.

 4. During Mr. Kimbrough’s lifetime, Ms. Davis was the only

    parent with whom he was close. Until the time of his death,

    Mr. Kimbrough continued to maintain a close familial

    relationship with his mother, Katrina.

 5. Mrs. Kimbrough is fully knowledgeable of the events

    surrounding the subject matter of this suit. She has kept

    herself informed as to the course of the litigation through

    communications with Plaintiff’s counsel. Accordingly, she is

    fully prepared to prosecute this matter and act in the interests

    of any and all of Mr. Kimbrough’s natural heirs.

 6. For the forgoing reasons, Katrina Kimbrough is an

    appropriate party to be substituted.

 7. Pursuant to Rule 25(a)(1) of the Federal Rules of Civil

    Procedure, Plaintiff’s attorney files this Motion to Amend the

    Complaint to Substitute Katrina Davis as Plaintiff.
       Case 1:17-cv-03477-CCB Document 75 Filed 07/12/21 Page 3 of 3




      Date: July 12, 2021


                             Respectfully Submitted,

                             /s/Keith Altman
                             Keith Altman (Bar ID: 20234)
                             The Law Office of Keith Altman
                             33228 West 12 Mile Road - Suite 375
                             Farmington Hills, MI 48331
                             516-456-5885
                             kaltman@lawampmmt.com
                             Attorney for Plaintiff




                     CERTIFICATE OF SERVICE
I hereby certify that on July 12, 2021, I served the foregoing document
on all Defendants of record via electronic filing:


                                          /s/ Keith Altman
                                          Keith Altman
                                          Attorney for Plaintiff
